Exhibit 10.5
BOB EVANS FARMS, INC.
[NAME OF PLAN] (the “Plan”)
CEO LONG-TERM PERFORMANCE-BASED INCENTIVE AWARD PROGRAM
Fiscal Year [YEAR] Performance Share Award Agreement
In accordance with Section 5(a)(iv) of the Amended and Restated Employment
Agreement by and between Bob Evans Farms, Inc. (the “Company”, “we”, “our” or
“us”) and you, you are participating in a Long-Term Performance-Based Incentive
Award Program (the “Program”). For fiscal year [YEAR] we are granting
Performance Shares to you under the Program. “Performance Shares” have the same
meaning as provided in [SECTION #] of the Plan. The Performance Shares will not
vest unless you meet the Performance Objectives and Employment Conditions
contained in this Fiscal Year [YEAR] Performance Share Award Agreement (this
“Award Agreement”). Your participation is also subject to other terms and
conditions described in the Plan and this Award Agreement.
Capitalized terms that are not defined in this Award Agreement have the same
meaning as in the Plan and the agreement which establishes the CEO Long Term
Performance-Based Incentive Award Program and defines the terms and conditions
for the Five-Year Performance Period from fiscal year 2010 through fiscal year
2014 (the “Five-Year Performance Agreement”).
You should return a signed copy of this Award Agreement to:
Senior Vice President — Human Resources
Bob Evans Farms, Inc.
3776 S. High St.
Columbus, Ohio 43207
1. Performance Shares
(a) Grant Date: [insert Grant Date].
(b) Number of Performance Shares Granted: [insert number of shares] Performance
Shares. The number of Performance Shares granted to you for this fiscal year
[YEAR] equals the lesser of (i) 125% of your base salary as of [DATE], which is
$[BASE SALARY], divided by the average closing price of a Share over the period
that is one hundred eighty (180) calendar days (which includes only the days
that our stock is being traded), with the 180-day period ending on the date that
is seven (7) calendar days prior to the Grant Date, rounded down to the nearest
whole Share, which is $[AVERAGE STOCK PRICE]; or (ii) the limit of Performance
Shares that you may be granted in any fiscal year when taking into account any
other grant of Performance-Based Awards as required by Section [SECTION#] of the
Plan.
(c) Performance Objectives: If you meet the Employment Conditions and the Fiscal
Year Performance Objectives provided below, the Performance Shares granted in
paragraph (b) above will be credited to the Pool, as defined in the Five-Year
Performance Agreement.
          (i) “Employment Conditions”: This Award Agreement will terminate and
you will forfeit any interest in Performance Shares granted pursuant to this
Award Agreement, in the event that (A) your employment with us terminates for
any reason prior to the end of fiscal year 2014, or (B) you are no longer our
Chief Executive Officer at the end of fiscal year [YEAR].
          (ii) “Fiscal Year Performance Objectives”: At least one of the
following Fiscal Year Performance Objectives under subparagraph (A) or (B) below
must be met in order for Performance Shares to be credited to the Pool. Note
that the Net Income used in calculating Net Income Growth under subparagraph
(A) below may take into consideration certain exclusions as the Committee
determines in its discretion for each fiscal year, as such calculation solely
takes into consideration the Company’s net income growth; however, by
comparison, the Net Income used in calculating Net Income Growth under
subparagraph (B) is specifically defined, as such specific calculation creates a
uniform measure of the net income growth of the Company and the Fiscal Year Peer
Group.

1



--------------------------------------------------------------------------------



 



          (A) The Company’s Net Income Growth for fiscal year [YEAR] must be
                     or greater. In calculating Net Income Growth under this
paragraph (c)(ii)(A), the Committee will use the following definitions:
     (i) Net Income means the Company’s Net Income as reported in its financial
statements prepared in accordance with GAAP, or any other accounting reporting
system under which the Company is required to report its financial statements
(the “Financial Statements”), for fiscal year [YEAR]; however, in calculating
Net Income, certain income and/or expense items that are not indicative of
ongoing results may be excluded in the discretion of the Committee. The
Committee will adopt guidelines regarding the calculation of Net Income for
fiscal year [YEAR] within, and no exclusion may be changed or added after, the
time period specified in Code section 162(m) in order for the Performance Shares
to qualify as “performance-based” under Code section 162(m). Examples of items
that may be excluded from calculating Net Income include, but are not limited
to: “strategic” items (charges or credits related to the high-level strategic
direction of the Company, such as restructurings, acquisitions, divestitures,
the purchase or sale of equities, and the issuance or payment of debt);
“regulatory” items (charges or credits due to changes in tax or accounting
rules); “external” items (charges or credits due to external events such as
natural disasters); and “other” significant unusual, nonrecurring or rare items
(such as charges or credits due to litigation or legal settlements, the disposal
of assets or asset impairment).
          (B) The rank of the Company’s Net Income Growth for fiscal year [YEAR]
as compared to the Fiscal Year Peer Group, as defined below, must be at the 50th
percentile or greater. In calculating Net Income Growth under this paragraph
(c)(ii)(B), the Committee will use the following definitions:
     (i) Net Income, used in the calculation of Net Income Growth under this
paragraph (c)(ii)(B), means the Net Income after expenses and losses have been
subtracted from all revenues and gains for the fiscal period including
extraordinary items and discontinued operations. The Committee will use the Net
Income amounts as reported by us on our Financial Statements and by members of
the Fiscal Year Peer Group on their publicly-filed financial statements for the
most recent fiscal year ending immediately prior to the Company’s fiscal year
[YEAR].
     (ii) Fiscal Year Peer Group means the group of companies that the Committee
selects to compare the Company’s Net Income Growth for the fiscal year. The
Fiscal Year Peer Group for fiscal year [YEAR] is provided in Appendix A to this
Award Agreement. The Fiscal Year Peer Group shall be the same group of companies
that the Committee uses to determine compensation and performance objectives for
our other executive officers for the same fiscal year.
A detailed explanation of the Net Income Growth calculation and a sample
calculation is provided in Appendix B to this Award Agreement.
          (C) Calculation of Net Income Growth. Net Income Growth means the Net
Income at the end of fiscal year [YEAR] minus the Net Income at the end of
fiscal year [YEAR — 1], with such difference divided by the Net Income at the
end of fiscal year [YEAR — 1]. Net Income is defined in paragraphs (c)(ii)(A)
and (c)(ii)(B), which definition is to be used for the calculation of our Net
Income Growth and the Net Income Growth of the other companies in the Fiscal
Year Peer Group to determine the Company’s percentile rank as compared to the
Fiscal Year Peer Group, respectively. The following rules also apply regarding
Net Income Growth:

2



--------------------------------------------------------------------------------



 



     (i) Net Income Growth will be calculated to the tenth decimal place and
will not be rounded to the nearest whole number for purposes of determining
whether the Fiscal Year Performance Objectives under paragraph (c)(ii) have been
met.
     (ii) If the Company has a negative Net Income during fiscal year [YEAR],
the Committee has the discretionary authority to establish a different type or
calculation of the Net Income Growth target in paragraph (c)(ii)(A) for the
fiscal year [YEAR + 1] Award Agreement.
     (iii) If any of the companies in the Fiscal Year Peer Group has a negative
Net Income during fiscal year [YEAR], the Committee has the discretionary
authority to (a) establish a different type of calculation of Net Income Growth
for the Fiscal Year Peer Group, and/or (b) exclude those companies in the Fiscal
Year Peer Group that have had a negative Net Income in fiscal year [YEAR], in
paragraph (c)(ii)(B) for the [YEAR + 1] fiscal year Award Agreement.
     (iv) If the Net Income Growth of a member of the Fiscal Year Peer Group
cannot be calculated at the end of fiscal year [YEAR], for example, the member
is no longer a publicly-traded company, then that company will be removed from
the Fiscal Year Peer Group at the end of fiscal year [YEAR] for purposes of
determining the Company’s percentile rank for such fiscal year.
(d) Certification: At the end of fiscal year [YEAR], the Committee will make a
good faith determination and will certify under Code section 162(m)(4)(C)(iii)
whether the Fiscal Year Performance Objectives under paragraph (c)(ii) above and
material terms of this Award Agreement have been met and the number of
Performance Shares that will be credited to the Pool. The number of such
Performance Shares credited for fiscal year [YEAR] will either be the number of
Performance Shares granted as set forth in Section 1(b) above or zero.
(e) Crediting of Performance Shares: Once credited to the Pool, your Performance
Shares will become Conditional Performance Shares as defined in the Five-Year
Performance Agreement. Conditional Performance Shares will be subject to the
terms and conditions of the Five-Year Performance Agreement.
2. Transfer Restrictions: You may not sell, transfer, pledge, assign, alienate
or hypothecate your Performance Shares, which will be held in a book-entry
account in your name.
3. Other Rules Affecting Your Performance Shares:
(a) Rights During the Restriction Period: You may not vote or receive any
dividends associated with the Performance Shares.
(b) Tax Withholding: You may be required to pay to us and we will have the right
and are hereby authorized to withhold from any issuance or transfer due under
this Award Agreement or under the Plan or from any compensation or other amount
owing to you, applicable withholding taxes with respect to your Performance
Shares granted under this Award Agreement or the Plan and to take such action as
may be necessary in our opinion to satisfy all obligations for the payment of
such taxes. Where practicable, we will provide advance notice of your
withholding obligations.
(c) Governing Law: This Award Agreement will be construed in accordance with and
governed by the laws (other than laws governing conflicts of laws) of the State
of Ohio, except to the extent that the corporate laws of the state in which we
are incorporated are mandatorily applicable.
(d) Other Agreements: Your Performance Shares will be subject to the terms of
any other written agreements between you and us to the extent that those other
agreements do not directly conflict with the terms of the Plan or this Award
Agreement.

3



--------------------------------------------------------------------------------



 



(e) Recoupment: This Award Agreement, and any Performance Shares you may receive
pursuant to this Award Agreement, is subject to the Company’s Executive
Compensation Recoupment Policy, that we adopted on February 17, 2009, as it may
be amended from time to time (the “Policy”) and the Executive Recoupment Policy
Acknowledgement and Agreement that you signed in accordance with the Policy.
(f) Adjustments to Your Performance Shares: If there is a Share dividend, Share
split, recapitalization (including payment of an extraordinary dividend),
merger, consolidation, combination, spin-off, distribution of assets to
stockholders, exchange of Shares or other similar corporate change affecting
Shares, the Committee shall appropriately adjust the number of Performance
Shares and any other factors, limits or terms affecting your Performance Shares.
Any decision by the Committee as to the appropriate adjustments to be made to
your Performance Shares will be binding on you.
(g) Other Terms and Conditions: Your Performance Shares and your participation
in the Program are subject to the terms and conditions described in this Award
Agreement and the Plan, which is incorporated by reference into and made a part
of this Award Agreement. You should read the Plan, this Award Agreement, the
Five-Year Performance Agreement and the Amended and Restated Employment
Agreement between you and the Company, effective May 1, 2009, carefully to
ensure you fully understand all the terms and conditions of your grant of
Performance Shares. In the event of a conflict between the terms of the Plan and
the terms of this Award Agreement, the terms of the Plan will govern. The
Committee has the sole responsibility of interpreting the Plan and this Award
Agreement, and its determination of the meaning of any provision in the Plan or
this Award Agreement shall be binding on you.
(h) Signature in Counterparts: This Award Agreement may be signed in
counterparts, each of which will be deemed an original, but all of which will
constitute one and the same instrument.
* * * * *
Your Acknowledgment
By signing below as the “Participant,” you acknowledge and agree that:

  •   A copy of the Plan and prospectus have been made available to you; and    
•   You understand and accept the terms and conditions placed on your
Performance Shares.

                 
PARTICIPANT
           
 
                        Date:    
Steven A. Davis
         
 
 
 
                BOB EVANS FARMS, INC.            
 
               
By:
          Date:    
 
 
 
[NAME]          
 
 
 
  [TITLE]            

4



--------------------------------------------------------------------------------



 



APPENDIX A
FISCAL YEAR [YEAR] PEER GROUP

A-1



--------------------------------------------------------------------------------



 



APPENDIX B
NET INCOME GROWTH CALCULATION AND EXAMPLE
The net income growth calculated for Bob Evans and its peers each year under
Section 1(c)(ii)(B) of the Award Agreement will represent the year-over-year
change in net income reported by each company after expenses and losses have
been subtracted from all revenues and gains for the fiscal period including
extraordinary items and discontinued operations. Yearly net income growth will
be measured for Bob Evans and for each peer company over each company’s most
recently completed fiscal year.
In the table below, Bob Evans’ net income growth for fiscal year 2008 is
calculated as described above. Bob Evans’ net income growth of 7% falls between
Red Robin Gourmet Burgers’ 4% and The J.M. Smucker Co.’s 8% . Interpolation
between Red Robin’s percent rank of 60.1 and Smucker’s of 64.1 results in a
percent rank of 61.8 for Bob Evans’ net income growth of 7%.

                  Net Income Growth         Most Recently Completed FY    
Landry’s Restaurants Inc.
    —      
Sanderson Farms Inc
    —      
Triarc Cos Inc.
    —      
Darden Restaurants Inc.
    87 %    
Lance Inc
    29 %    
Famous Dave’s of America Inc
    23 %    
Buffalo Wild Wings Inc
    21 %    
BJ’s Restaurants Inc
    19 %    
Del Monte Foods Co
    18 %    
Dennys Corp
    14 %    
McCormick & Company Inc
    14 %    
Carrols Restaurant Group Inc
    12 %    
YUM! Brands Inc.
    10 %    
J.M. Smucker Co (The)
    8 %   ← Bob Evans
Red Robin Gourmet Burgers Inc
    4 %    
Panera Bread Co
    -2 %    
P.F. Changs China Bistro Inc
    -4 %    
Cheesecake Factory Inc. (The)
    -9 %    
Hain Celestial Group Inc (The)
    -13 %    
California Pizza Kitchen Inc
    -30 %    
McDonald’s Corp
    -32 %    
Frisch’s Restaurants Inc.
    -36 %    
CKE Restaurants Inc.
    -38 %    
Papa John’s International Inc
    -48 %    
Steak n Shake Co (The)
    -58 %    
CBRL Group Inc.
    -60 %    
O’Charley’s Inc
    -62 %    
Domino’s Pizza Inc
    -64 %    
Ruby Tuesday Inc
    -71 %    
Brinker International Inc.
    -78 %    
DineEquity Inc
    -101 %    
 
75th Percentile
    14 %    
50th Percentile
    -6 %    
40th Percentile
    -30 %    
25th Percentile
    -51 %    
 
Bob Evans Farms Inc.
    7 %    
Percent Rank
    61.8 %    

B-1